Case 1:18-cv-03268-ARR-RER Document 16 Filed 05/31/19 Page 1 of 3 PagelD #: 57

‘@8 CONNELL
CF FOLEY

A TRADITION OF LEGAL EXCELLENCE SINCE 1938

Connell Foley LLP Michael J. Crowley
888 Seventh Avenue Partner
Sth Floor

MCROWLEY@CONNELLFOLEY.COM
New York, NY¥ 10106

P 212.307.3700 F 212.262.0050

May 30, 2019

VIA ECF

The Honorable Ramon E. Reyes, Jr.
United States District Court

Eastern District of New York

225 Cadman Plaza, East, Rm. N208
Brooklyn, New York 11201

Re: Anita Fitzgibbon v. Target Corporation d/b/a Target Stores
Docket No.: 1:18-cv-03268 (ARR)(RER)
CE File No.: 12158/123607

Dear Judge Reyes:

We are the attorneys for Defendant Target Corporation (“Target”) in the above-
referenced matter. We provided the Court with a Joint Status Report on May 15, 2019
(Document No. 15). Pursuant to the Court’s latest Order, we provided Your Honor with
the dates of the rescheduled Independent Medical Examination and the deposition of
Target's witness. The deposition of Target's witness was scheduled for May 28, 2019 at
10:00 a.m. However, Plaintiffs counsel failed to appear on that date. We are therefore
requesting that Your Honor issue an Order stating that Plaintiff has waived her right to
depose Target and require Plaintiff to pay reasonable expenses, including attorney's
fees, caused by Plaintiff's counsel's failure.

On May 714, 2019, we received an email from Plaintiffs counsel requesting that
we confirm Target's witness’ availability for a deposition on May 28, 2019 at 10:00 a.m.
at Diamond Court Reporting (“Diamond”) in Brooklyn, New York. We replied shortly
afterwards, confirming our witness’ availability and requested that Plaintiffs counsel
review the Joint Status Report, which included the date scheduled for Target's
deposition, that was to be filed with the Court.

On May 28, 2019, Target's counsel and the witness, Melody Pena, were at
Diamond and ready to proceed with the deposition at 10:00 a.m. After waiting for some
time, our office telephoned Plaintiffs counsel at his office to inquire as to his
whereabouts. He answered the phone and informed us that he was having another
attorney cover the deposition, that he would try to locate the covering attorney, and that

 

Roseland Jersey City Newark New York Cherry Hill Philadelphia

www.connellfoley.com

3054359-1
Case 1:18-cv-03268-ARR-RER Document 16 Filed 05/31/19 Page 2 of 3 PagelD #: 58
Fitzgibbon v. Target Corporation d/b/a Target Stores

May 30, 2019

Page 2

he would provide us with an update. Shortly after speaking with Plaintiffs counsel on
the phone, we were informed by Diamond that they had no record that a deposition in
this matter was ever scheduled with them. Plaintiff's counsel did not schedule the
deposition and had not ordered a court reporter from Diamond. Counsel for Target
inquired as to whether there was a court reporter available to cover the deposition,
should Plaintiffs counsel appear, but was told that there were no court reporters
available. Diamond advised that they could makes calls to see if any reporters were
available, but they could not guarantee any would in fact be available or confirm when
the reporter would be able to arrive at Diamond for the deposition.

Upon learning this information, we immediately phoned Plaintiff's counsel, who
was allegedly en route to Diamond. We left counsel a voicemail advising that the
deposition was never scheduled with Diamond and that there was no court reporter
available. We also sent a follow-up email to Plaintiff's counsel with this information. After
learning that no court reporter was available and having waited at Diamond until
approximately 10:40 a.m., Target's counsel let the witness leave to go to work as the
deposition could not proceed forward. At no point in time did the attorney that was
supposedly covering the deposition for Plaintiff's attorney of record show up at Diamond
during the morning of May 28". Plaintiff's counsel called our office when he eventually
arrived at Diamond at 11:36 a.m. and we once again explained that the deposition had
never been ordered, a court reporter was not available, and that we would be writing to
the Court accordingly.

It is Plaintiff's obligation to move her case forward to trial. Pursuant to Rule 37 of
the Federal Rules of Civil Procedure, if a party fails to cooperate in discovery, sanctions
may be issued. In this matter, Plaintiff has been given every consideration possible yet
delays persist despite repeated warnings that continued failures to abide by the Court's
Orders will result in a recommendation of dismissal. Plaintiffs delays have also caused
Target to incur substantial legal fees, particularly as a result of preparing for depositions
that fail to proceed as scheduled and being forced to make repeated applications to this
Court to address such issues. In addition, Plaintiff's counsel provided no explanation as
to his failure to appear. It is Target's position that Plaintiffs counsel's behavior has
impeded discovery and warrants Rule 37 sanctions.

The rescheduled Independent Medical Examination remains set for June 19,
2019 at 9:00 a.m.

We thank the Court for its assistance in this matter and will await further
instruction from Your Honor as to how to proceed.

Respecttully,

S4ALA

= Michaél J. Crowley

$054359-]
Case 1:18-cv-03268-ARR-RER Document 16 Filed 05/31/19 Page 3 of 3 PagelD #: 59

Fitzgibbon v. Target Corporation d/b/a Target Stores
May 30, 2019

Page 3

CC (VIA ECF):

Frederic S. Masure, Esq.

Law Offices of Frederic Masure
Attorneys for Plaintiff

ANITA FITZGIBBON

1932 Ralph Avenue

Brooklyn, New York 11234

5054359-]
